Wheeler, J.
Tested by the rules which have been observed by this Court, in reference to judgments in Justice’s Courts, it must be held that the transcript from the magistrate’s docket shows a valid judgment. It shows its amount, and the date of its rendition, and that an appeal was taken therefrom to the District Court. Though informal, it was intended by the Justice as the entry of judgment for the plaintiff ; and is to be so taken. The only question, therefore, is whether the suit upon it was barred by the statute of limitations.
*59The only limitation of actions upon judgments is that prescribed in the second Section of the Act of the 5th of February, 1841, which is ten years upon judgments of any court of record (Hart. Dig. Art. 2378.)
Whether Justice’s Courts in this State are to be deemed, for any purpose, courts of record, has never been determined by this Court. In some of the States they are so held. At common law, any jurisdiction which has the power to fine and imprison is a Court of Record. (Bouv. L. Die., tit. “ Court of Record.”) But it is not material now to determine that question. For if not Courts of Record, their judgments are not within any provision of the Statute of Limitations. They are not “ any contract in writing,” nor are they “ open accounts.” They are not, like foreign judgments, but prima facie evidence of debt, and therefore in the nature of simple contract debts ; but, like the judgments of Courts of Record, they are conclusive evidence of debt, and therefore in the nature of, if not in fact, debts of record. They have the same conclusive force and effect, as the judgment of any Court of Record ; and the analogy, in the absence of any provision in the Statute directly applicable to them, would seem to require that they be barred by the same period of time. They certainly are more nearly analogous to the judgments of Courts of Record, than to contracts in writing, (which is the only other term to which they could, with any regard to analogy or propriety, be referred ;) for they have all the essential properties of the former, but not of the latter. We conclude, therefore, that the proper period of limitation to apply to them, is the same as prescribed to actions upon the judgments of Courts of Record ; that is, ten years. Consequently the right of action in this case was not barred by the Statute. There is, therefore, no error in the judgment, and it is affirmed.
Judgment affirmed.